Citation Nr: 0909402	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-20 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for post operative 
dislocation, left shoulder, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to compensable rating for left knee injury.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to 
September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that increased ratings are warranted for 
his service-connected lumbar disc disease; post operative 
dislocation, left shoulder and left knee injury.

The Veteran indicated in the February 2007 substantive appeal 
for his TDIU claim that there was new evidence in his medical 
records at the VA.  These VA treatment records are not 
included in the Veteran's claims file and must be obtained.  
See 38 C.F.R. § 3.159(c)(2).  There is also an October 2007 
fax cover sheet and authorization that seems to authorize the 
release of the Veteran's private medical records from Dr. 
A.G. and ASG Doctors Inc. to VA.  These records may be 
pertinent to the Veteran's claims for increased ratings and 
entitlement to TDIU and are not located in the claims file.  
These records should be obtained.  See 38 C.F.R. 3.159(c)(1).

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a) (2008).  

The Board observes that the Veteran last had a VA medical 
examination for compensation and pension purposes in April 
2005.  The Veteran's last VA examination was nearly four 
years ago and he has apparently undergone further testing and 
treatment.  This treatment is shown by the Veteran's 
contentions of new VA treatment records and the apparent 
indication that there are private medical records which bear 
upon the current severity of his service-connected 
disabilities.  Additionally, the Veteran appears to assert in 
his representative's Informal Hearing Presentation and his 
various submissions that his service-connected disabilities 
have worsened since the last VA examination.  Therefore, the 
Board finds that a thorough and contemporaneous VA 
examination would certainly assist the Board in clarifying 
the current severity of the Veteran's service-connected 
lumbar disc disease; post operative dislocation, left 
shoulder and left knee injury.  This examination should take 
into account any additional records of medical treatment not 
of record and also obtained via this remand.  Such 
examination would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

The Board notes that the TDIU issue is inextricably 
intertwined with the above described increased rating issue.  
Thus, the Veteran's TDIU claim must be deferred pending the 
outcome of his other claim.  See Holland v. Brown, 6 Vet. 
App. 443 (1994).  The determination of disability ratings for 
each service-connected disability is an integral part of the 
evaluation of a TDIU claim.

To be granted, a claim of entitlement to a TDIU rating must 
be supported by medical evidence that a claimant's service-
connected disability or disabilities have rendered a Veteran 
unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2008).  Unfortunately, 
the record does not contain a full medical opinion as to 
whether the Veteran is unable to secure and maintain gainful 
employment (physical or sedentary) in light of all of his 
current service-connected disabilities.  

The Board believes that additional information is required to 
determine the degree of industrial impairment resulting from 
the Veteran's service-connected disability disabilities.  See 
Beaty v. Brown, 6 Vet. App. 532 (1994).

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 326, 331-32 (1991) (citations omitted).  
Specifically, the record should contain an examination report 
that includes an opinion about this issue.  See Friscia.  A 
VA examining physician should generally address the extent of 
functional and industrial impairment due to the Veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  If such evidence is absent from the record, 
the AMC/RO should take corrective action.  Id.  

The medical records, at present, do not contain an opinion 
whether the Veteran is unemployable as the result of his 
service-connected disabilities.  There are no examination 
reports of record that address the extent of functional and 
industrial impairment or ability to obtain or maintain 
substantially gainful employment due to all of his current 
service-connected disabilities and so one must be obtained.

The Board notes that the Veteran should be provided the 
notice required under 38 U.S.C.A. §  5103(a) (West 2002).  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the claims for a 
higher rating for lumbar disc disease; 
post operative dislocation, left shoulder 
and left knee injury, pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that worsening 
on the claimant's occupational and daily 
life, or to provide, at least in general 
terms, the criteria beyond the effect of 
the worsening of the disability upon the 
occupational and daily life that is 
necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The notice letter should also provide 
examples of the types of medical and lay 
evidence that the Veteran may submit that 
are relevant to establishing increased 
compensation.  The Veteran should then be 
afforded an appropriate period of time to 
respond. The RO should attempt to obtain 
any additional evidence identified by the 
Veteran.

2.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
service-connected disabilities not already 
associated with the claims file, including 
from VAMC Tampa, VA Pasco clinic and ASG 
Doctors Inc.

3.  After all available records are 
obtained, schedule the Veteran for 
appropriate examination(s) to determine 
the current nature and severity of his 
service-connected lumbar disc disease; 
post operative dislocation, left shoulder 
and left knee injury.  The examiner(s) 
should describe all symptoms including 
pain or weakness and functional 
impairment, if present.  Any appropriate 
testing, including but not limited to 
range of motion testing should be 
conducted.  The claims file must be made 
available for the examiner to review, and 
the examination report must indicate that 
this was accomplished.  

4.  Schedule the Veteran for a VA medical 
examination to determine the effect of all 
his current service-connected disabilities 
on his employability.  The examiner should 
generally address the extent of functional 
and industrial impairment due to the 
Veteran's service-connected disabilities.  
The claims file must be made available to 
and thoroughly reviewed by the examiner in 
connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background in 
determining whether he is unable to secure 
or maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

5.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

